Exhibit 10.1

 

HELEN OF TROY LIMITED

2008 STOCK INCENTIVE PLAN

 

FORM OF NON-QUALIFIED STOCK OPTION AGREEMENT

 

FOR GOOD AND VALUABLE CONSIDERATION, receipt of which is hereby acknowledged,
Helen of Troy Limited (the “Company”), a Bermuda company, hereby grants to
[                        ], an employee (the “Option Holder”), the option to
purchase common shares, par value $0.10 per share of the Company (“Shares”),
upon the terms set forth in this non-qualified stock option agreement (this
“Agreement”):

 

WHEREAS, the Option Holder has been granted the following award in connection
with his or her retention to provide Services (as defined in the Plan) to the
Company, and the following terms reflect the Company’s 2008 Stock Incentive Plan
(as amended from time to time, the “Plan”);

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows.


 


1.     DEFINED TERMS; PLAN. TERMS USED BUT NOT DEFINED HEREIN SHALL HAVE THE
SAME MEANING ASCRIBED TO SUCH TERMS IN THE PLAN. THIS AGREEMENT AND THE GRANT
HEREIN ARE SUBJECT TO THE TERMS AND CONDITIONS HEREIN AND THE TERMS AND
CONDITIONS OF THE APPLICABLE PROVISIONS OF THE PLAN, THE TERMS OF WHICH ARE
INCORPORATED HEREIN BY REFERENCE.


 


2.     GRANT. THE OPTION HOLDER IS HEREBY GRANTED AN OPTION (THE “OPTION”) TO
PURCHASE                      SHARES (THE “OPTION SHARES”) PURSUANT TO THE PLAN.
THE OPTION IS GRANTED AS OF             ,                 (THE “DATE OF GRANT”).
THIS OPTION SHALL NOT BE TREATED AS AN “INCENTIVE STOCK OPTION” AS DEFINED IN
SECTION 422 OF THE CODE.


 


3.     STATUS OF OPTION SHARES. THE OPTION SHARES SHALL UPON ISSUE RANK EQUALLY
IN ALL RESPECTS WITH THE OTHER SHARES.


 


4.     OPTION PRICE. THE PURCHASE PRICE FOR THE OPTION SHARES SHALL BE, EXCEPT
AS HEREIN PROVIDED, $          PER OPTION SHARE, HEREINAFTER SOMETIMES REFERRED
TO AS THE “OPTION PRICE,” PAYABLE IMMEDIATELY IN FULL UPON THE EXERCISE OF THE
OPTION.


 


5.     TERM OF OPTION. SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT AND
THE PLAN, THE OPTION MAY BE EXERCISED ONLY IN ACCORDANCE WITH SECTION 6 BELOW
AND SHALL REMAIN EXERCISABLE UNTIL THE            ANNIVERSARY OF THE DATE OF
GRANT. THEREAFTER, THE OPTION HOLDER SHALL CEASE TO HAVE ANY RIGHTS IN RESPECT
THEREOF.


 


6.     EXERCISABILITY. SUBJECT TO THE OPTION HOLDER’S CONTINUED SERVICE (AS
DEFINED IN THE PLAN) WITH THE COMPANY AND THE TERMS AND CONDITIONS OF THIS
AGREEMENT AND THE PLAN, THE OPTION WILL VEST AND BECOME EXERCISABLE WITH RESPECT
TO [       ],[       ],[       ],[       ] AND [       ]% OF THE OPTION SHARES
ON THE [       ],[       ],[       ], [       ] AND [       ] ANNIVERSARIES OF
THE DATE OF GRANT, RESPECTIVELY, SO THAT THE OPTION WILL BE 100% VESTED AND
EXERCISABLE AFTER THE [       ] ANNIVERSARY OF THE DATE OF GRANT, AS SET FORTH
IN THE FOLLOWING SCHEDULE:

 

--------------------------------------------------------------------------------


 

Timeframe from Date of Grant

(Vesting Date)

 

Vesting

 

Cumulative Vesting

 

[                      ] (1 year from Date of Grant)

 

[          

]%

[          

]%

[                      ] (2 years)

 

[          

]%

[          

]%

[                      ] (3 years)

 

[          

]%

[          

]%

[                      ](4 years)

 

[          

]%

[          

]%

[                      ](5 years)

 

[          

]%

[          

]%

 


7.     EXERCISE OF OPTION. THE OPTION MAY BE EXERCISED FOR ALL, OR FROM TIME TO
TIME ANY PART, OF THE OPTION SHARES FOR WHICH IT IS THEN EXERCISABLE. THE
EXERCISE DATE SHALL BE THE DATE THE COMPANY RECEIVES A WRITTEN NOTICE OF
EXERCISE SIGNED BY THE OPTION HOLDER, SPECIFYING THE WHOLE NUMBER OF OPTION
SHARES IN RESPECT OF WHICH THE OPTION IS BEING EXERCISED, ACCOMPANIED BY
(A) FULL PAYMENT FOR THE OPTION SHARES WITH RESPECT TO WHICH THE OPTION IS
EXERCISED, IN A MANNER ACCEPTABLE TO THE COMPANY (WHICH, AT THE DISCRETION OF
THE COMPANY, MAY INCLUDE A BROKER ASSISTED EXERCISE ARRANGEMENT), OF THE OPTION
PRICE FOR THE OPTION SHARES FOR WHICH THE OPTION IS BEING EXERCISED, (B) PAYMENT
BY THE OPTION HOLDER OF ALL PAYROLL, WITHHOLDING OR INCOME TAXES INCURRED IN
CONNECTION WITH THE OPTION EXERCISE (OR ARRANGEMENTS FOR THE COLLECTION OR
PAYMENT OF SUCH TAX SATISFACTORY TO THE COMMITTEE ARE MADE). THE PURCHASE PRICE
FOR THE SHARES AS TO WHICH THE OPTION IS EXERCISED SHALL BE PAID TO THE COMPANY
IN FULL AT THE TIME OF EXERCISE AT THE ELECTION OF THE OPTION HOLDER (I) IN
CASH, (II) IN SHARES HAVING A FAIR MARKET VALUE EQUAL TO THE AGGREGATE OPTION
PRICE FOR THE SHARES BEING PURCHASED AND SATISFYING SUCH OTHER REQUIREMENTS AS
MAY BE IMPOSED BY THE COMMITTEE; PROVIDED, THAT, SUCH SHARES HAVE BEEN HELD BY
THE OPTION HOLDER FOR NO LESS THAN SIX MONTHS, (III) PARTLY IN CASH AND PARTLY
IN SUCH SHARES, (IV) THROUGH THE DELIVERY OF IRREVOCABLE INSTRUCTIONS TO A
BROKER TO DELIVER PROMPTLY TO THE COMPANY AN AMOUNT EQUAL TO THE AGGREGATE
OPTION PRICE FOR THE SHARES BEING PURCHASED, OR (V) THROUGH HAVING SHARES
WITHHELD BY THE COMPANY FROM ANY SHARES THAT WOULD HAVE OTHERWISE BEEN RECEIVED
BY OPTION HOLDER. ANYTHING TO THE CONTRARY HEREIN NOTWITHSTANDING, THE COMPANY
SHALL NOT BE OBLIGATED TO ISSUE ANY OPTION SHARES HEREUNDER IF THE ISSUANCE OF
THE OPTION SHARES WOULD VIOLATE THE PROVISION OF ANY APPLICABLE LAW, IN WHICH
EVENT THE COMPANY SHALL, AS SOON AS PRACTICABLE, TAKE WHATEVER ACTION IT
REASONABLY CAN SO THAT THE OPTION SHARES MAY BE ISSUED WITHOUT RESULTING IN SUCH
VIOLATIONS OF LAW.


 


8.     EXERCISABILITY UPON TERMINATION OF SERVICE BY DEATH OR DISABILITY. UPON A
TERMINATION OF SERVICE BY REASON OF DEATH OR DISABILITY, THE OPTION MAY BE
EXERCISED WITHIN ONE YEAR FOLLOWING THE DATE OF DEATH OR TERMINATION OF SERVICE
DUE TO DISABILITY (SUBJECT TO ANY EARLIER TERMINATION OF THE OPTION AS PROVIDED
HEREIN), BY THE OPTION HOLDER IN THE CASE OF DISABILITY, OR IN THE CASE OF
DEATH, BY THE OPTION HOLDER’S ESTATE OR BY A PERSON WHO ACQUIRED THE RIGHT TO
EXERCISE THE OPTION BY BEQUEST OR INHERITANCE, BUT IN ANY CASE ONLY TO THE
EXTENT THE OPTION HOLDER WAS ENTITLED TO EXERCISE THE OPTION ON THE DATE OF HIS
OR HER TERMINATION OF SERVICE BY DEATH OR DISABILITY. TO THE EXTENT THAT THE
OPTION HOLDER WAS NOT ENTITLED TO EXERCISE THE OPTION AT THE DATE OF HIS OR HER
TERMINATION OF SERVICE BY DEATH OR DISABILITY, OR IF HE OR SHE DOES NOT EXERCISE
THE OPTION (WHICH HE OR SHE WAS ENTITLED TO EXERCISE) WITHIN THE TIME SPECIFIED
HEREIN, THE OPTION SHALL TERMINATE. NOTWITHSTANDING ANYTHING TO THE CONTRARY
HEREIN, THE COMMITTEE MAY AT ANY TIME AND FROM TIME TO TIME PRIOR TO THE
TERMINATION OF THE OPTION, WITH THE CONSENT OF THE OPTION HOLDER, EXTEND THE
PERIOD OF TIME DURING WHICH THE OPTION HOLDER MAY EXERCISE HIS OR HER OPTION
FOLLOWING THE DATE OF TERMINATION OF SERVICE DUE TO DEATH OR DISABILITY;
PROVIDED, HOWEVER, THAT THE MAXIMUM PERIOD OF TIME DURING WHICH THE OPTION SHALL
BE EXERCISABLE FOLLOWING THE DATE OF TERMINATION OF SERVICE DUE TO DEATH OR
DISABILITY SHALL NOT EXCEED THE ORIGINAL TERM OF THE OPTION AND THAT
NOTWITHSTANDING ANY EXTENSION OF TIME DURING WHICH THE OPTION MAY BE EXERCISED,
THE OPTION, UNLESS OTHERWISE AMENDED BY THE COMMITTEE, SHALL ONLY BE EXERCISABLE
TO THE EXTENT THE OPTION HOLDER WAS ENTITLED TO EXERCISE THE OPTION ON THE DATE
OF TERMINATION OF SERVICE DUE TO DEATH OR DISABILITY. ANY SUCH EXTENSION SHALL
BE DESIGNED TO CONFORM TO THE REQUIREMENTS OF SECTION 409A OF THE CODE SO AS TO
AVOID THE IMPOSITION OF ADDITIONAL INCOME TAX.


 


9.     EFFECT OF OTHER TERMINATION OF SERVICE. UPON A TERMINATION OF SERVICE FOR
ANY REASON (OTHER THAN DEATH OR DISABILITY), THE UNEXERCISED OPTION MAY
THEREAFTER BE EXERCISED DURING THE PERIOD ENDING


 

--------------------------------------------------------------------------------



 


90 DAYS AFTER THE DATE OF SUCH TERMINATION OF SERVICE (SUBJECT TO ANY EARLIER
TERMINATION OF THE OPTION AS PROVIDED IN SECTION 5 HEREIN), BUT ONLY TO THE
EXTENT TO WHICH THE OPTION WAS VESTED AND EXERCISABLE AT THE TIME OF SUCH
TERMINATION OF SERVICE. NOTWITHSTANDING THE FOREGOING, THE COMMITTEE MAY, IN ITS
SOLE DISCRETION, EITHER BY PRIOR WRITTEN AGREEMENT WITH THE OPTION HOLDER OR
UPON THE OCCURRENCE OF A TERMINATION OF SERVICE, ACCELERATE THE VESTING OF
UNVESTED OPTIONS HELD BY THE OPTION HOLDER IF THE OPTION HOLDER’S TERMINATION OF
SERVICE IS WITHOUT “CAUSE” (AS SUCH TERM IS DEFINED BY THE COMMITTEE IN ITS SOLE
DISCRETION) BY THE COMPANY.


 


10.   EFFECT OF CHANGE OF CONTROL. SUBJECT TO THE TERMS THIS SECTION 10 AND THE
PLAN, IN THE EVENT THERE OCCURS A CHANGE OF CONTROL, THE OPTION HOLDER SHALL
HAVE THE RIGHT TO EXERCISE THE OPTION FROM AND AFTER THE DATE OF THE CHANGE OF
CONTROL, NOTWITHSTANDING THAT SUCH OPTION MAY NOT BE FULLY EXERCISABLE OR
VESTED.


 


11.   ADJUSTMENTS UPON CERTAIN EVENTS.


 


(A)   ADJUSTMENTS UPON CHANGES IN CAPITALIZATION. SUBJECT TO ANY REQUIRED ACTION
BY THE SHAREHOLDERS OF THE COMPANY AND SUBJECT TO SECTION 10 OF THE PLAN, THE
NUMBER AND TYPE OF SHARES COVERED BY THIS AGREEMENT, AS WELL AS THE EXERCISE OR
PURCHASE PRICE, SHALL BE PROPORTIONATELY ADJUSTED FOR ANY INCREASE OR DECREASE
IN THE NUMBER OF ISSUED SHARES RESULTING FROM A STOCK SPLIT, REVERSE STOCK SPLIT
OR COMBINATION OR THE PAYMENT OF A STOCK DIVIDEND (BUT ONLY ON THE COMPANY’S
COMMON SHARES) OR RECLASSIFICATION OF THE COMPANY’S COMMON SHARES OR ANY OTHER
INCREASE OR DECREASE IN THE NUMBER OF ISSUED SHARES EFFECTED WITHOUT RECEIPT OF
CONSIDERATION BY THE COMPANY. SUCH ADJUSTMENT SHALL BE MADE BY THE COMMITTEE IN
ITS SOLE DISCRETION, WHICH ADJUSTMENT SHALL BE FINAL, BINDING AND CONCLUSIVE.


 


(B)   DISSOLUTION OR LIQUIDATION. IN THE EVENT OF THE DISSOLUTION OR LIQUIDATION
OF THE COMPANY, OTHER THAN PURSUANT TO SUBSECTION (C) HEREOF IN CONNECTION WITH
A REORGANIZATION, THE OPTION SHALL TERMINATE AS OF A DATE TO BE FIXED BY THE
COMMITTEE, PROVIDED THAT NOT LESS THAN 30 DAYS WRITTEN NOTICE OF THE DATE SO
FIXED SHALL BE GIVEN TO THE OPTION HOLDER, SUBJECT TO ANY APPLICABLE LAWS, AND
THE OPTION HOLDER SHALL HAVE THE RIGHT DURING SUCH PERIOD TO EXERCISE THE OPTION
AS TO ALL OR ANY PART OF THE OPTION SHARES COVERED HEREBY AS TO WHICH THE OPTION
WOULD THEN BE EXERCISABLE.


 


(C)   REORGANIZATION. IN THE EVENT OF A REORGANIZATION IN WHICH THE COMPANY IS
NOT THE SURVIVING OR ACQUIRING COMPANY, OR IN WHICH THE COMPANY IS OR BECOMES A
WHOLLY-OWNED SUBSIDIARY OF ANOTHER COMPANY OR ENTITY AFTER THE EFFECTIVE DATE OF
THE REORGANIZATION, THEN (I) IF THERE IS NO PLAN OR AGREEMENT RESPECTING THE
REORGANIZATION (“REORGANIZATION AGREEMENT”) OR IF THE REORGANIZATION AGREEMENT
DOES NOT SPECIFICALLY PROVIDE FOR THE CHANGE, CONVERSION OR EXCHANGE OF THE
OPTION SHARES UNDER OUTSTANDING UNEXERCISED OPTIONS FOR SECURITIES OF ANOTHER
CORPORATION, THEN THE OPTION SHALL TERMINATE AS PROVIDED IN SUBSECTION
(B) HEREOF; OR (II) IF THERE IS A REORGANIZATION AGREEMENT AND IF THE
REORGANIZATION AGREEMENT SPECIFICALLY PROVIDES FOR THE CHANGE, CONVERSION OR
EXCHANGE OF THE OPTION SHARES UNDER OUTSTANDING OR UNEXERCISED OPTIONS FOR
SECURITIES, CASH OR PROPERTY OF ANOTHER CORPORATION OR ENTITY, THEN THE
COMMITTEE SHALL ADJUST THE OPTION SHARES UNDER SUCH OUTSTANDING UNEXERCISED
OPTIONS (AND SHALL ADJUST THE OPTION SHARES WHICH ARE THEN AVAILABLE TO BE
GRANTED, IF THE REORGANIZATION AGREEMENT MAKES SPECIFIC PROVISIONS THEREFOR) IN
A MANNER NOT INCONSISTENT WITH THE PROVISIONS OF THE REORGANIZATION AGREEMENT
FOR THE ADJUSTMENT, CHANGE, CONVERSION OR EXCHANGE OF SUCH STOCK AND SUCH
OPTIONS.


 


12.   CONFIDENTIALITY AND NON-COMPETITION.


 


(A)   CONFIDENTIALITY. DURING THE PERIOD THAT OPTION HOLDER PROVIDES SERVICES
(AS DEFINED IN THE PLAN) OR ENGAGES IN ANY OTHER ACTIVITY WITH OR FOR THE
COMPANY AND FOR A TWO YEAR PERIOD THEREAFTER, OPTION HOLDER SHALL TREAT AND
SAFEGUARD AS CONFIDENTIAL AND SECRET ALL CONFIDENTIAL INFORMATION (AS DEFINED IN
THE PLAN) RECEIVED BY OPTION HOLDER AT ANY TIME. WITHOUT THE PRIOR WRITTEN
CONSENT OF THE COMPANY, EXCEPT AS REQUIRED BY LAW, OPTION HOLDER WILL NOT
DISCLOSE OR REVEAL ANY CONFIDENTIAL INFORMATION TO ANY THIRD PARTY WHATSOEVER


 

--------------------------------------------------------------------------------



 


OR USE THE SAME IN ANY MANNER EXCEPT IN CONNECTION WITH THE BUSINESSES OF THE
COMPANY AND ITS SUBSIDIARIES. IN THE EVENT THAT OPTION HOLDER IS REQUESTED OR
REQUIRED (BY ORAL QUESTIONS, INTERROGATORIES, REQUESTS FOR INFORMATION OR
DOCUMENTS, SUBPOENA, CIVIL INVESTIGATIVE DEMAND OR OTHER PROCESS) TO DISCLOSE
(I) ANY CONFIDENTIAL INFORMATION OR (II) ANY INFORMATION RELATING TO HIS OR HER
OPINION, JUDGMENT OR RECOMMENDATIONS CONCERNING THE COMPANY OR ITS SUBSIDIARIES
AS DEVELOPED FROM THE CONFIDENTIAL INFORMATION, OPTION HOLDER WILL PROVIDE THE
COMPANY WITH PROMPT WRITTEN NOTICE OF ANY SUCH REQUEST OR REQUIREMENT SO THAT
THE COMPANY MAY SEEK AN APPROPRIATE PROTECTIVE ORDER OR WAIVE COMPLIANCE WITH
THE PROVISIONS CONTAINED HEREIN. IF, FAILING THE ENTRY OF A PROTECTIVE ORDER OR
THE RECEIPT OF A WAIVER HEREUNDER, OPTION HOLDER IS, IN THE REASONABLE OPINION
OF HIS OR HER COUNSEL, COMPELLED TO DISCLOSE CONFIDENTIAL INFORMATION, OPTION
HOLDER SHALL DISCLOSE ONLY THAT PORTION AND WILL EXERCISE BEST EFFORTS TO OBTAIN
ASSURANCES THAT CONFIDENTIAL TREATMENT WILL BE ACCORDED SUCH CONFIDENTIAL
INFORMATION.


 


(B)   NON-COMPETITION.


 


(I)  DURING THE PERIOD THAT OPTION HOLDER PROVIDES SERVICES TO THE COMPANY OR
ITS SUBSIDIARIES, AND FOR A TWO-YEAR PERIOD THEREAFTER, THE OPTION HOLDER SHALL
NOT, WITHOUT PRIOR WRITTEN CONSENT OF THE COMMITTEE, DO, DIRECTLY OR INDIRECTLY,
ANY OF THE FOLLOWING: (A) OWN, MANAGE, CONTROL OR PARTICIPATE IN THE OWNERSHIP,
MANAGEMENT, OR CONTROL OF, OR BE EMPLOYED OR ENGAGED BY OR OTHERWISE AFFILIATED
OR ASSOCIATED WITH, ANY OTHER CORPORATION, PARTNERSHIP, PROPRIETORSHIP, FIRM,
ASSOCIATION OR OTHER BUSINESS ENTITY, OR OTHERWISE ENGAGE IN ANY BUSINESS WHICH
COMPETES WITH THE BUSINESS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES (AS SUCH
BUSINESS IS CONDUCTED DURING THE TERM OPTION HOLDER PROVIDES SERVICES TO THE
COMPANY OR ITS SUBSIDIARIES) IN THE GEOGRAPHICAL REGIONS IN WHICH SUCH BUSINESS
IS CONDUCTED; PROVIDED, HOWEVER, THAT THE OWNERSHIP OF A MAXIMUM OF ONE PERCENT
OF THE OUTSTANDING STOCK OF ANY PUBLICLY TRADED CORPORATION SHALL NOT VIOLATE
THIS COVENANT; OR (B) EMPLOY, SOLICIT FOR EMPLOYMENT OR ASSIST IN EMPLOYING OR
SOLICITING FOR EMPLOYMENT ANY PRESENT, FORMER OR FUTURE EMPLOYEE, OFFICER OR
AGENT OF THE COMPANY OR ANY OF ITS SUBSIDIARIES.

 


(II)  IN THE EVENT ANY COURT OF COMPETENT JURISDICTION SHOULD DETERMINE THAT THE
FOREGOING COVENANT OF NON-COMPETITION IS NOT ENFORCEABLE BECAUSE OF THE EXTENT
OF THE GEOGRAPHICAL AREA OR THE DURATION THEREOF, THEN THE COMPANY AND THE
OPTION HOLDER HEREBY PETITION SUCH COURT TO MODIFY THE FOREGOING COVENANT TO THE
EXTENT, BUT ONLY TO THE EXTENT, NECESSARY TO CREATE A COVENANT WHICH IS
ENFORCEABLE IN THE OPINION OF SUCH COURT, WITH THE INTENTION OF THE PARTIES THAT
THE COMPANY SHALL BE AFFORDED THE MAXIMUM ENFORCEABLE COVENANT OF
NON-COMPETITION WHICH MAY BE AVAILABLE UNDER THE CIRCUMSTANCES AND APPLICABLE
LAW.

 


(C)   FAILURE TO COMPLY. OPTION HOLDER ACKNOWLEDGES THAT REMEDIES AT LAW FOR ANY
BREACH BY HIM OR HER OF THIS SECTION 12 MAY BE INADEQUATE AND THAT THE DAMAGES
RESULTING FROM ANY SUCH BREACH ARE NOT READILY SUSCEPTIBLE TO BEING MEASURED IN
MONETARY TERMS. ACCORDINGLY, OPTION HOLDER ACKNOWLEDGES THAT UPON HIS OR HER
VIOLATION OF ANY PROVISION OF THIS SECTION 12, THE COMPANY WILL BE ENTITLED TO
IMMEDIATE INJUNCTIVE RELIEF AND MAY OBTAIN AN ORDER RESTRAINING ANY THREATENED
OR FUTURE BREACH. OPTION HOLDER FURTHER AGREES, SUBJECT TO THE PROVISO AT THE
END OF THIS SENTENCE, THAT IF HE OR SHE VIOLATES ANY PROVISION OF THIS
SECTION 12, OPTION HOLDER SHALL IMMEDIATELY FORFEIT ANY RIGHTS UNDER THIS
AGREEMENT AND SHALL RETURN ANY SHARES HELD BY OPTION HOLDER RECEIVED UPON THE
VESTING OF SHARES UNDERLYING THE AWARD GRANTED UNDER THIS AGREEMENT, TOGETHER
WITH ANY PROCEEDS FROM SALES OF ANY SHARES RECEIVED UPON THE VESTING OF SHARES
UNDERLYING THE AWARD. NOTHING IN THIS SECTION 12 WILL BE DEEMED TO LIMIT, IN ANY
WAY, THE REMEDIES AT LAW OR IN EQUITY OF THE COMPANY, FOR A BREACH BY OPTION
HOLDER OF ANY OF THE PROVISIONS OF THIS SECTION 12.


 


(D)   NOTICE. OPTION HOLDER AGREES TO PROVIDE WRITTEN NOTICE OF THE PROVISIONS
OF THIS SECTION 12 TO ANY FUTURE EMPLOYER OF OPTION HOLDER, AND THE COMPANY
EXPRESSLY RESERVES THE RIGHT TO PROVIDE SUCH NOTICE TO OPTION HOLDER’S FUTURE
EMPLOYER(S).


 


(E)   SEVERABILITY. IF ANY PROVISION OR PART OF ANY PROVISION OF THIS SECTION 12
IS HELD FOR ANY REASON TO BE UNENFORCEABLE, (I) THE REMAINDER OF THIS SECTION 12
SHALL NEVERTHELESS REMAIN IN FULL FORCE AND


 

--------------------------------------------------------------------------------



 


EFFECT AND (II) SUCH PROVISION OR PART SHALL BE DEEMED TO BE AMENDED IN SUCH
MANNER AS TO RENDER SUCH PROVISION ENFORCEABLE.


 


13.   LOCK UP AGREEMENT. THE OPTION HOLDER AGREES THAT UPON REQUEST OF THE
COMPANY OR THE UNDERWRITERS MANAGING ANY UNDERWRITTEN OFFERING OF THE COMPANY’S
SECURITIES, THE OPTION HOLDER SHALL AGREE IN WRITING THAT FOR A PERIOD OF TIME
(NOT TO EXCEED 180 DAYS) FROM THE EFFECTIVE DATE OF ANY REGISTRATION OF
SECURITIES OF THE COMPANY, THE OPTION HOLDER WILL NOT SELL, MAKE ANY SHORT SALE
OF, LOAN, GRANT ANY OPTION FOR THE PURCHASE OF, OR OTHERWISE DISPOSE OF ANY
OPTION SHARES ISSUED PURSUANT TO THE EXERCISE OF THE OPTION, WITHOUT THE PRIOR
WRITTEN CONSENT OF THE COMPANY OR SUCH UNDERWRITERS, AS THE CASE MAY BE.


 


14.   TRANSFER OF SHARES. THE OPTION, THE OPTION SHARES, OR ANY INTEREST IN
EITHER, MAY BE SOLD, ASSIGNED, PLEDGED, HYPOTHECATED, ENCUMBERED, OR TRANSFERRED
OR DISPOSED OF IN ANY OTHER MANNER, IN WHOLE OR IN PART, ONLY IN COMPLIANCE WITH
THE TERMS, CONDITIONS AND RESTRICTIONS AS SET FORTH IN THE GOVERNING INSTRUMENTS
OF THE COMPANY, APPLICABLE UNITED STATES FEDERAL AND STATE SECURITIES LAWS AND
THE TERMS AND CONDITIONS OF THIS AGREEMENT AND THE PLAN.


 


15.   EXPENSES OF ISSUANCE OF OPTION SHARES. THE ISSUANCE OF STOCK CERTIFICATES
UPON THE EXERCISE OF THE OPTION IN WHOLE OR IN PART, SHALL BE WITHOUT CHARGE TO
THE OPTION HOLDER. THE COMPANY SHALL PAY, AND INDEMNIFY THE OPTION HOLDER FROM
AND AGAINST ANY ISSUANCE, STAMP OR DOCUMENTARY TAXES (OTHER THAN TRANSFER TAXES)
OR CHARGES IMPOSED BY ANY GOVERNMENTAL BODY, AGENCY OR OFFICIAL (OTHER THAN
INCOME TAXES) BY REASON OF THE EXERCISE OF THE OPTION IN WHOLE OR IN PART OR THE
RESULTING ISSUANCE OF THE OPTION SHARES.


 


16.   WITHHOLDING. NO LATER THAN THE DATE OF TRANSFER OF THE OPTION SHARES
PURSUANT TO THE EXERCISE OF THE OPTION GRANTED HEREUNDER (AND IN ANY EVENT NO
LATER THAN THREE DAYS AFTER OPTION EXERCISE), THE OPTION HOLDER SHALL PAY TO THE
COMPANY OR MAKE ARRANGEMENTS SATISFACTORY TO THE COMMITTEE IN ANY MANNER
PERMITTED BY THE TERMS OF THE PLAN REGARDING PAYMENT OF ANY FEDERAL, STATE OR
LOCAL TAXES OF ANY KIND REQUIRED BY LAW TO BE WITHHELD UPON THE EXERCISE OF THE
OPTION AND THE COMPANY SHALL, TO THE EXTENT PERMITTED OR REQUIRED BY LAW, HAVE
THE RIGHT TO DEDUCT FROM ANY PAYMENT OF ANY KIND OTHERWISE DUE TO THE OPTION
HOLDER, FEDERAL, STATE AND LOCAL TAXES OF ANY KIND REQUIRED BY LAW TO BE
WITHHELD UPON THE EXERCISE OF THE OPTION.


 


17.   REFERENCES. REFERENCES HEREIN TO RIGHTS AND OBLIGATIONS OF THE OPTION
HOLDER SHALL APPLY, WHERE APPROPRIATE, TO THE OPTION HOLDER’S LEGAL
REPRESENTATIVE OR ESTATE WITHOUT REGARD TO WHETHER SPECIFIC REFERENCE TO SUCH
LEGAL REPRESENTATIVE OR ESTATE IS CONTAINED IN A PARTICULAR PROVISION OF THIS
OPTION.


 


18.   NOTICES. ANY NOTICE REQUIRED OR PERMITTED TO BE GIVEN UNDER THIS AGREEMENT
SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN GIVEN (A) WHEN DELIVERED IF
DELIVERED IN PERSON, (B) THREE DAYS AFTER BEING SENT BY REGISTERED OR CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, (C) ONE DAY AFTER BEING SENT
FOR NEXT BUSINESS DAY DELIVERY, FEES PREPAID, VIA A REPUTABLE NATIONWIDE
OVERNIGHT COURIER SERVICE, (D) ON THE DATE OF CONFIRMATION OF RECEIPT OF
TRANSMISSION BY FACSIMILE OR (E) ON THE DATE OF THE NOTICE BEING SENT BY E-MAIL
AT THE E-MAIL ADDRESS IN THE RECORDS OF THE COMPANY, IN EACH CASE TO THE
INTENDED RECIPIENT AS SET FORTH BELOW (OR TO SUCH OTHER ADDRESS, FACSIMILE
NUMBER, EMAIL ADDRESS OR INDIVIDUAL AS A PARTY MAY DESIGNATE BY NOTICE TO THE
OTHER PARTIES):

 

If to the Company:

 

Helen of Troy Limited

One Helen of Troy Plaza

El Paso, Texas 79912

Attn.: General Counsel

 

--------------------------------------------------------------------------------


 

If to the Option Holder:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 


19.   GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS APPLICABLE TO CONTRACTS MADE AND
TO BE PERFORMED IN THE STATE OF TEXAS WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES.

 


20.   ENTIRE AGREEMENT. THIS AGREEMENT AND THE PLAN CONSTITUTE THE ENTIRE
AGREEMENT AMONG THE PARTIES RELATING TO THE SUBJECT MATTER HEREOF, AND ANY
PREVIOUS AGREEMENT OR UNDERSTANDING AMONG THE PARTIES WITH RESPECT THERETO IS
SUPERSEDED BY THIS AGREEMENT AND THE PLAN.

 


21.   COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN TWO COUNTERPARTS, EACH OF
WHICH SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.

 


22.   CONFLICT. TO THE EXTENT THE PROVISIONS OF THIS AGREEMENT CONFLICT WITH THE
TERMS AND CONDITIONS OF ANY WRITTEN AGREEMENT BETWEEN THE COMPANY AND THE OPTION
HOLDER, THE TERMS AND CONDITIONS OF SUCH AGREEMENT SHALL CONTROL.


 


IN WITNESS WHEREOF, THE UNDERSIGNED HAVE EXECUTED THIS AGREEMENT AS OF THE DATE
OF GRANT.

 

 

 

HELEN OF TROY LIMITED

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

OPTION HOLDER

 

 

 

 

 

[Option Holder Name]

 

--------------------------------------------------------------------------------